Two years
ago I had the great satisfaction of personally
witnessing, in this very Hall, Switzerland’s entry into
the United Nations. I will never forget the whole-
hearted welcome that Switzerland received on that
occasion.
Switzerland’s accession to the United Nations
took place at a time when the fight against terrorism
dominated international debate and divergences in
opinion on how to proceed with respect to Iraq were
widening. Dissension arose once again within the
Security Council. That experience showed that any
action taken in the absence of a mandate that is clearly
defined in a Security Council resolution is doomed to
failure. Such actions can only result in differences of
opinion that reduce the effectiveness of the
international community’s efforts and jeopardize
international security.
When all is said and done, however, the Iraq
crisis has made clear that the international community
remains committed to a multilateral system for
maintaining international peace and security, but that
the structures currently in place are no longer
appropriate.
There is now, therefore, a clear need for reform
and for strengthening the means of joint action. The
High-Level Panel appointed by the Secretary-General
to make recommendations for ensuring effective joint
action is a first step on the road to reform. Switzerland
actively supports that initiative.
Thus, this past spring, we invited a group of
experts to discuss the subject of the right of self-
defence, and in that context, the role of the Security
Council. Their conclusion was that it is neither
necessary nor desirable to extend or reinterpret the
right of individual self-defence set out in the Charter.
What we must do is strengthen joint action; that is the
issue on which we must focus.
In this context, prevention is essential. On the one
hand, we must ensure improved living conditions
throughout the world; on the other, multilateral
institutions must respond more rapidly to nascent
crises.
17

A more rapid response does not necessarily mean
military intervention. Switzerland has always held the
view that force must remain an instrument of last
resort. Apart from situations of self-defence, force may
be used only with the approval of the Security Council
and when other methods of persuasion or pressure have
been exhausted.
A more rapid response also means that the
Security Council must fully exercise its primary
responsibility for maintaining international peace and
security, which is conferred upon it by the Charter.
This raises the issue of the legitimacy of action of the
Security Council and, in particular, the question of its
composition. After more than 10 years of deliberation
on that issue, it is time we found a solution. The
composition of the Security Council must better reflect
the changes that have taken place in the international
context since its creation, and developing countries
must have a greater role to play. Greater account must
be taken of the financial and material contributions of
specific Member States.
On the other hand, Switzerland is opposed to the
creation of new seats with the right of veto, because
the right of veto in its current form is undemocratic and
hampers the capacity of the Security Council to act. In
the interests of greater legitimacy, those countries that
are not members of the Security Council should have
more opportunity to participate in the decision-making
process. In particular, it is important to strengthen
mechanisms for consultation with countries directly
involved in situations of tension.
Reforming institutions may be an arduous and
unrewarding task, but it is indispensable for increasing
the efficiency of the United Nations and for promoting
peace. I would like to thank the Secretary-General for
the work that he has already done and encourage him
to continue along the same path.
Over and above institutional aspects, the
commitment of Member States is critical if the United
Nations is to be effective. First of all, if it is to remain
credible, the United Nations and its Member States
must be the unassailable guarantors of international
law and, in particular, international humanitarian law. I
would like to thank the Secretary-General, Mr. Kofi
Annan, for having emphasized today the absolute
primacy of the rule of law — a source a strength for
the weak. Switzerland will continue to insist that
respect for the rule of law is the only practical way
forward. In the absence of a political solution to the
conflict in Darfur, for example, civilians have become
the victims of attacks that constitute a serious violation
of international humanitarian law — a violation which
must be punished by the appropriate national and, if
necessary, international, bodies.
For that reason, too, following the adoption of
resolution ES-10/15 on the advisory opinion of the
International Court of Justice — which found that the
construction of the separation barrier in the occupied
Palestinian territory by Israel is contrary to
international law — Switzerland accepts, in its
capacity as depositary of the Geneva Conventions, the
mandate to conduct consultations on ways and means
for the parties concerned to achieve greater respect for
international humanitarian law.
If it is to be strong, the United Nations must be
able to rely on those States with the necessary
resources to help it carry out its tasks. All of those
countries, including my own, are called upon to
provide the personnel and materials needed by
peacekeeping missions. The appalling attack on the
United Nations headquarters in Baghdad underscores
the need to give special consideration to the security of
the United Nations and its staff. Fortunately, additional
security measures are now in place. Other measures
must follow. It is our shared duty to ensure that the
Secretary-General has the necessary financial resources
at his disposal.
As I said earlier, prevention will depend on the
fight against poverty. In autumn next year, we plan to
gather together to undertake the first assessment of the
state of progress on the Millennium Development
Goals. We must already admit that our efforts have
been inadequate. Of course, every country has its
budgetary constraints. But we also have a duty to keep
the promises we made at the dawn of the millennium.
President Lula da Silva made this point earlier,
forcefully and with commitment. He recalled our
responsibility to history — which we endorse — to
eliminate poverty while we have the means to do so.
In that context, I welcome the fact that trade
liberalization within the framework of the Doha Round
regained some momentum this summer in Geneva.
Difficult negotiations still lie ahead of us —
negotiations that must seek to meet expectations that
are sometimes contradictory. Switzerland intends to
play a constructive role, and I call on all our partners to
18

commit themselves to ensure the early success of the
development round.
Prevention will require us to both detect and
defuse today the problems of tomorrow. I believe that
our efforts to promote peace must be rapidly fleshed
out in two areas. The first of these is conflict that is
borne of religion. Killing is unacceptable, and it is
especially so if it is carried out for religious reasons.
Yet increasingly frequently, religion is becoming the
only frame of reference for analysing political and
social problems. Such an extreme simplification of
reality runs the risk of heightening tension. The
international community must find a solution, and the
United Nations is the ideal forum in which to do so.
The second area is environmental preservation.
The increasing scarcity of resources is sowing the
seeds of conflict over appropriation and distribution.
Sustainable development must not be allowed to
become an empty concept. Our actions to date within
the context of the United Nations have not been
sufficient to enable us to fulfil our responsibilities
towards future generations. Devoting more time to
seeking agreement on the Kyoto Protocol than the
founding fathers took to draft the Charter of the United
Nations is beneath our dignity.
The United Nations will be judged by its success
in meeting the challenges of the twenty-first century.
The institutional reforms now under way are a step in
the right direction. It is up to us, the Member States,
resolutely to commit ourselves to promote peace and to
make the United Nations the instrument for carrying
out that essential task.